Title: To Thomas Jefferson from Albert Gallatin, 25 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        25 Jan. 1805
                     
                  
                  Enclosed is the copy of correspondence in the case of A. Wood.
                  The facts which he states are not proven: if true, & he cannot recover the tax, he ought to petition Congress. But I presume that he has been & continues to be inattentive—
                  
                     A. G.
                  
               